DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Declaration
The declaration under 37 CFR 1.132 filed 3/3/22 is insufficient to overcome the rejection of claims 1-3 and 5-20 under pre-AIA  35 U.S.C. 102(b) as being anticipated by YAMADA et al. (US 2004/0229394 A1) and the rejection of claim 4 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAMADA et al. (US 2004/0229394 A1) in view of Ichikawa (US 2004/0080264), as set forth in the last Office action because:  
Applicant asserts the layered structure of Yamada is not capable of performing the optical function recited by the current claim 1.
However, Yamada explicitly states the embedded relief pattern is configured to have the surface relief forms and associated cavities causing to couple external light incident thereto in a predetermined direction of the underlying solar cell and to back couple light internally reflected from the solar cell into the direction of the solar cell it arrived from (see arrows of light being reflected back to an underlying solar cell in Figures 37 (a) and 40; [1117]), as outlined in the Office Action below. 
Applicant argues the structure of Yamada differs from the claimed structure in that the structure of Yamada contains two separate layers that are not integrated, whose lamination/integration is avoided.
However, Yamada explicitly recites the layers are laminated in paragraphs [1135] and [1150], and one of ordinary skill in the art would appreciate that a solar cell of the configuration disclosed by Yamada would comprise laminated layers. 
Applicant argues that the laminate structures according to the present claims contain fully integrated optical features such as cavities, whose optical functionality is based on laminating/joining the flat layers together to ensure required optical functionality, the layers are fully integrated and the connection surface is uniform throughout the structure, not just at some occasional spots. 
However, Yamada discloses optical features such as cavities and optical functionality due to such cavities, as outlined in the Office Action. It is unclear what is meant by the layers are fully integrated and the connection surface is uniform throughout the structure and not just at some occasional spots because none of the embodiments disclosed in the instant specification discloses such a feature. For example, it can be seen in Figures 2-8 that the interface is only at some occasional spots because of the aforementioned cavities. Applicant has not provided any citation or evidence to show the instant application even contains such an embodiment, let alone the claims are directed to such an embodiment such that the argument is not commensurate in scope with the claimed invention.
Applicant’s argument that the laminate structure according to the present claims includes a plurality of discrete individual optical features (cavities) and such cavities are not required to form periodic structures as disclosed by Yamada was not found to be persuasive because it is not directed to the invention as claimed such that the argument is not commensurate in scope with the claimed invention.
Applicant’s argument that volume production of the structure of Yamada would be extremely difficult and/or expensive was not found to be persuasive because it does not commensurate in scope with the claimed invention.
Applicant argues that the structure of Yamada does not allow for coupling the light incident at the most important, for light collection, angles and that light simply cannot enter the solar cell, where the structure of Yamada essentially reflects all incident light out of the structure and does not allow back coupling. However, it is unclear where Yamada states such. In fact, Yamada explicitly states in paragraph [1117] that “light scattered outward as indicated by the arrows is reflected and refracted so as to fall again on solar cells” and demonstrates in Figure 37 a light being reflected back to the solar cell below the light confining layer 502.  Applicant points to the Appendix for more information, but as stated above, no Appendix could be located. It is also noted that the argument does not commensurate in scope with the claimed invention.
	Applicant provided tables in paragraphs 7 and 8 of the declaration comparing Yamada and the current application. However, as the Appendix cannot be located, no information regarding the materials used can be found in the declaration. It is noted that the materials used for the patterned layers play a very important role in light reflection/refraction due to the refractive index of the material, such that the information provided cannot be accurately assessed. 
	Applicant asserts that light is 100% reflected out of the device in Yamada. However, the argument is not found to be persuasive because Yamada clearly discloses the layer to be a light confining layer and the purpose is to reflect and refract light to be concentrated towards the solar cell layer, such that one of ordinary skill in the art would not be convinced the light would be 100% reflected away from the solar cell as it would go against the purpose and nature of the teaching of Yamada. 
It is noted that the declaration mentions an Appendix throughout, yet no Appendix was located within the declaration itself or any other filing at any other time in the file wrapper of the application.
	Further, it is noted that secondary considerations are not appropriate rebuttals against anticipation rejections under 35 USC 102(b), which is the rejection made under Yamada in the Office Action for claims 1-3 and 5-20. See MPEP 716, where an affidavit or declaration is filed to show evidence of nonobviousness, where a 102(b) anticipation rejection is not an obviousness rejection. 
	Therefore, the arguments were not found to be persuasive. 
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
In claim 1, the second to the last line, it is suggested to amend “back-copule” to “back-couple” due to a typographical error.
It is suggested to amend “a number of forms in the embedded relief pattern of sub-micron size” in claim 14 to “another number of surface relief forms in the embedded relief pattern to be sub-micron in size” for clarification of language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the underlying solar cell" in the last clause.  There is insufficient antecedent basis for this limitation in the claim because no underlying solar cell has been recited. It is unclear if the underlying solar cell is the same or another solar cell that was recited in the preamble. For the purpose of examination, the limitation has been interpreted to be directed to the same solar cell that was recited in the preamble. Clarification is requested. 
Claim 1 also recites the limitations “a laminate structure” and “the established laminate structure” in the fourth clause. It is unclear if the limitation “a laminate structure” intends to be referring to the “integrated laminate structure” in the preamble as the integrated laminate structure was disclosed to comprise the first and second carrier elements that the “laminate structure” is disclosed to be formed from in the claim. It is also unclear which of the laminate structures recited is to be interpreted to be “the established laminate structure” or that there is a difference between the two recited laminate structures prior to the recitation of the limitation. For the purpose of examination, the limitations have been interpreted to be directed to the same laminate structure as recited in the preamble. Clarification is requested. 
Claim 1 recites “a second carrier element…comprises a number of surface relief forms configured to establish flat junction areas with the first carrier element” in the second clause and later recites “the surface relief forms of the second carrier element establish flat junction areas with the first carrier element” in the fourth clause, such that the second recitation appears to be redundant and the same scope as the first recitation. Appropriate correction is requested. 
Claim 1 further recites “the recessed surface relief pattern” in the second clause. It is unclear which of the “at least one recessed surface relief pattern” recited in the second clause is to be identified as “the recessed surface relief pattern” in the limitation. Clarification is requested.
Claim 1 further recites “at least one recessed surface relief pattern” in the fourth clause. However, the same limitation has already been recited in the second clause, such that it is unclear if the same or different at least one recessed surface relief pattern is being referenced in the fourth clause. Additionally, it is not immediately clear where the at least one recessed surface relief pattern recited in the fourth clause is structurally located within the integrated laminate structure as claimed. For the purpose of examination, the limitation has been interpreted to be directed to the same at least one recessed surface relief pattern as recited in the second clause. Clarification is requested. 
Claim 1 recites “related, optically functional cavities” in the fourth clause. However, it is unclear what is meant by “related, optically functional cavities” without further guidance in terms of how the cavities are to be interpreted to be “related”, such that no further definition or details were provided regarding the cavities in terms of size or shape or some other feature to be interpreted to be “related” as claimed. Clarification is requested. 
Claim 1 recites “a flat interface between the entirely flat and planar first carrier element and flat surface areas of the second carrier element” in the fourth clause. However, it appears the claim has already recited such feature in the second clause, where the claim recites “flat junction areas with the first carrier element and thereby having flat contact surfaces”. Applicant is requested to clarify the difference between “a flat interface” and “flat junction areas”, and “flat surface areas” and “flat contact surfaces” or make appropriate corrections as it appears to be a redundant limitation. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “said second carrier element is substantially a film”, and the claim also recites “and optionally being a bendable film” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “further comprising a functional…film”, and the claim also recites “optionally optically functional film” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 7 recites features of the embedded relief pattern as well as limitations that have already been recited in claim 1 such as “a predetermined direction of an underlying solar cell” and the embedded relief pattern is configured to couple incident light. Appropriate correction is requested. Similar deficiency can be found in claim 8.
Claim 9 recites further comprising at least partially embedded multilayer pattern of surface relief forms, wherein the multilayer pattern may be established by one or more elements laminated together in the laminate structure. It is unclear if the multilayer pattern of surface relief forms encompasses any of the previously mentioned surface relief forms in claim 1. Additionally, it is not immediately clear if the first and second carrier elements are encompassed by the “one or more elements laminated together in the laminate structure”. For the purpose of examination, the limitation of “one or more elements laminated together in the laminate structure” has been interpreted to be directed to the first and second carrier elements based on the disclosure of the instant specification. Clarification is requested.
Claim 10 further recites the embedded relief pattern to have at least one optical function selected from the group consisting of coupling function, light directing function, reflective function, and outcoupling function. However, claim 1 from which claim 10 depends upon already recites the embedded relief pattern to comprise optically functional cavities and to couple external light and back couple light internally reflected, such that they appear to be redundant limitations. Appropriate correction is requested.
Claim 15 further recites the at least one surface relief pattern comprises at least one form selected from a group of forms. It is unclear if any of the recited forms are not encompassed by the previously recited “surface relief pattern” having “a number of associated recesses alternating with the surface relief form”, such that the limitations may not further limit the subject matter of the claim upon which it depends. Clarification is requested.
Claim 19 recites “at least one recessed surface relief pattern is formed”. However, it is unclear if the limitation is intended to be directed to the same or different “at least one recessed surface relief pattern” as recited in claim 1 from which claim 19 depends upon. For the purpose of examination, the limitation has been interpreted to be directed to another “at least one recessed surface relief pattern” as recited in claim 1. Clarification is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3 and 5-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by YAMADA et al. (US 2004/0229394 A1).
Regarding claim 1, Applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction (see MPEP § 2111.02 II).  As such, the preamble of claim 1 is not given patentable weight in the claim.
	However, Yamada teaches an integrated laminate structure (protective sheet 510 in Figure 40) for a solar cell (solar battery module 500), comprising:
a first carrier element (a support film 506 & adhesive layer 505, see [1116] & Fig. 37(a)), configured as an entirely flat, planar element (see the support film 506 & adhesive layer 505 which is an entirely flat, planar element),
a second carrier element (transparent irregular structure 504), configured as a flat, planar element (see the flat planar surface of the top side of the transparent irregular structure 504; it is further disclosed the structures can be trapezoidal or a frustum ([1120]), which would have a flat top) in which at least one recessed surface relief pattern is formed (see the at least one recessed surface relief pattern formed on the bottom side of the transparent irregular structure 504), wherein the recessed surface relief pattern comprises a number of surface relief forms configured to establish flat junction areas with the first carrier element and thereby having flat contact surfaces (bonding spots 510; it is disclosed the irregular structure 504 are recesses having the shape of a pyramid or frustum, as set forth above, such that the bonding spots 510 would be flat contact surfaces), and a number of associated recesses alternating with the surface relief forms (see Figure 37a),
wherein said first and the second carrier elements are composed of an optically substantially transparent material enabling light transmission therethrough (it is disclosed the protective sheet on the front surface of the solar cell is excellent in transparency; [1152]; see arrows in Fig. 37(a)),
wherein, upon formation of a laminate structure (battery module 500 is disclosed to be a laminated structure; [1150]) by joining the first carrier element and the second carrier element together (the two carrier elements are joined with adhesive layer 505; [1116]), the surface relief forms of the second carrier element establish flat junction areas with the first carrier element such that at least one recessed surface relief pattern has been embedded within the established laminate structure (see Fig. 40, where the relief pattern is embedded within the laminate structure 500), whereby at least one embedded relief pattern comprising a number of related, optically functional cavities has been formed at a flat interface between the entirely flat and planar first carrier element and flat surface areas of the second carrier element (as set forth above, and see gaps between the furrows or recesses in the irregular structure 520 in Fig. 37 (a)), 
wherein said embedded relief pattern is configured to have the surface relief forms and associated cavities (see Figure 37 (a)) causing to couple external light incident thereto in a predetermined direction of the underlying solar cell (see arrows of light being reflected back to an underlying solar cell in Figures 37 (a) and 40; [1117]) and to back couple light internally reflected from the solar cell into the direction of the solar cell it arrived from (see arrows that are reflected back to the underlying solar cell in Figures 37 (a) and 40; [1117]).
Regarding claim 2, Yamada teaches all the claim limitations as set forth above, and further discloses the cavities comprise fluid or solid different from the material of the second (it is disclosed resin containing dispersed particles of TiO2 or SiOx having a refractive index different from the material forming the irregular structures can be filled in the furrows or recesses; [1125]) and optionally first carrier element, optionally with different refractive index relative to either or both of the carrier elements (it is noted the limitations are optional and thus not required.  Therefore the recitation is not given patentable weight).
	Regarding claim 3, Yamada teaches all the claim limitations as set forth above, and further discloses the cavities comprise substantially air or other gaseous medium (the irregular structure 504 has cavities filled with air), optionally with a refractive index different from a refractive index of surrounding material (air has a different refractive index than the resin used to make the structures).
	Regarding claim 5, Yamada teaches all the claim limitations as set forth above, and further discloses said second carrier element is substantially a film (see Fig. 37(a); the transparent irregular structure 504 is considered to be substantially a film), optionally substantially thinner than said first carrier element, and optionally being a bendable film (it is noted the limitations are optional and thus not required.  Therefore the recitation is not given patentable weight).
Regarding claim 6, Yamada teaches all the claim limitations as set forth above, and further discloses a functional film (a base film 501 as a weather-resistant sheet; [1130]), optionally optically functional film (it is noted the limitations are optional and thus not required.  Therefore the recitation is not given patentable weight).
Regarding claim 7, Yamada teaches all the claim limitations as set forth above, and further discloses the embedded relief pattern is configured to couple incident light, optionally sunlight, with a collimation function in a predetermined direction of an underlying solar cell (see light rays in Figure 37 (a) being redirected by the relief pattern in the structure, such that the laminate structure is to be formed above a solar cell; abstract), said embedded relief pattern further configured to couple light incident thereto within a total range of at least 130 degrees (180 degrees as shown in Figure 37a; further, it is disclosed that 95% or above of all incident sunlight is to be transmitted by the material ([0693]) and that incident light is confined by the protective sheet ([1024] and [1100]), such that all incident light upon the surface at 180 degrees would be configured to be coupled by the relief pattern). 
Regarding claim 8, Yamada teaches all the claim limitations as set forth above, and further discloses at least one element selected from the group consisting of: an embedded relief pattern or a relief form configured for internal light trapping by back-coupling and/or redirecting light substantially back to the direction it arrived at the embedded relief pattern or the relief form, and an embedded surface relief pattern or form configured for internal light coupling and/or redirecting without reflective function (it is disclosed the irregularities confine light through refracting; [1091], [1117], and [1125]).
	Regarding claim 9, Yamada teaches all the claim limitations as set forth above, and further discloses at least partially embedded multilayer pattern of surface relief forms (504a and 504b in Figure 37b) with a common function or at least jointly designed multiple functions (The large irregular structure and small irregular structure are considered to have a common light confining function; [1090] and [1091]), wherein the multilayer pattern may be established by one or more elements laminated together in the laminate structure (as set forth above, the layers are laminated together).
	Regarding claim 10, Yamada teaches all the claim limitations as set forth above, and further discloses the embedded relief pattern comprises an at least one optical function selected from the group consisting of: light directing function, light trapping function, reflective function, transmissive function, transreflective function, coupling function, incoupling function, outcoupling function, polarizing function, diffractive function, refractive function, anti-glare function, anti-clear function, anti-reflection function, collimating function, precollimation function, lens function, converging function, diverging function, wavelength modifying function, scattering function, medium distribution function, and diffusing function (at least light direction function, as set forth above).
Regarding claim 11, Yamada teaches all the claim limitations as set forth above, and further discloses the first carrier element, the second carrier element, or a further carrier element comprises at least one material selected from the group consisting of: plastic, elastomer, polymer, glass, semiconductor, silicon, adhesive, resin, and ceramic material (it is disclosed that the irregular structure can be made from thermoplastic resin ([1122]) and the second carrier element comprises adhesive layer 505, as set forth above).
Regarding claim 12, Yamada teaches all the claim limitations as set forth above, and further discloses a functional layer in the form of a coating and/or a surface structure (a base film 501 as a weather-resistant sheet; [1130]), optionally as a surface relief pattern (it is noted the limitation is optional and thus not required.  Therefore the recitation is not given patentable weight).
Regarding claim 13, Yamada teaches all the claim limitations as set forth above, and further discloses the functional layer comprises at least one additional function selected from the group consisting of: anti-reflection function, hydrophobic function, hydrophilic function, and self-cleaning function (water resistance; [0017]).
Regarding claim 14, Yamada teaches all the claim limitations as set forth above, and further discloses a number of forms in the embedded relief pattern of sub-micron size (it is disclosed small irregularities have a height or depth in the range of 0.1 to 500 nm ([1090]) and the irregularities can be small in size such as 0.1 nm to 0.1 micron ([1123])).
Regarding claim 15, Yamada teaches all the claim limitations as set forth above, and further discloses the at least one surface relief pattern comprises at least one form selected from the group consisting of: a groove, a protrusion, a ridge, a recess, a binary form, a slanted form, a rectangular form, a quadratic form, a triangular form, a grating pixel form, a trapezoidal form, an isosceles trapezoidal form, and a lens form (see Fig. 37 (a); [1120]).
Regarding claim 16, Yamada teaches a solar cell structure (solar battery module 500, see Figs. 40 and Fig. 37(a) for the components of the protective sheet 510) comprising the integrated laminate structure of claim 1 (as set forth above), optionally as an integrated, fixed part thereof (it was set forth above the laminated structure is integrated and laminated).
	Regarding claim 17, Yamada teaches all the claim limitations as set forth above, and further discloses the first carrier element or the second carrier element of the integrated laminate structure comprise a semiconductor material (it is disclosed when the irregularities of the irregular structure has a relatively small height or depth, it can be made by forming a transparent ZnO or SnO2 thin film with etching or by sputtering ([1123]), such that ZnO and SnO2 are known semiconductor materials. The surface relief pattern is known to increase the surface area).
Regarding claim 18, Yamada teaches all the claim limitations as set forth above, and further discloses the semiconductor material comprises the surface relief pattern, and the surface relief pattern is configured to enhance light absorption into the material of the solar cell and/or to reduce reflections therefrom in order to raise the efficiency of the solar cell ([1091]).
Regarding claim 19, Yamada teaches all the claim limitations as set forth above, and further discloses one or more additional carrier elements (it is disclosed two light confining layers 502a and 502b can be used in as the protective sheet 510; [1132]; see Figure 36e) in which at least one recessed surface relief pattern is formed (it is disclosed that light confining layers have an irregular surface with projections or recesses having the shape of a pyramid or frustum; [1085]-[1086]), wherein the one or more additional carrier elements and the second carrier element are laminated together such that at least one surface relief pattern of any one of said patterned carrier elements has been embedded within the integrated laminate structure (see Figure 36e, where the one or more additional carrier elements and the second carrier element are laminated together and the at least one surface relief pattern would be embedded within the integrated laminate structure as demonstrated in Figure 40).
Regarding claim 20, Yamada teaches a system comprising a solar cell structure (solar battery module 500) and an integrated laminate structure according to claim 1 (as set forth above), wherein the integrated laminate structure is disposed on and optionally secured to the solar cell structure (as set forth above, the integrated laminate structure is laminated to the solar cell structure).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAMADA et al. (US 2004/0229394 A1), as applied to claim 1 above, and further in view of Ichikawa (US 2004/0080264).
	Regarding claim 4, Yamada teaches all the claim limitations as set forth above, and further discloses the cavities comprise air, optionally with a refractive index different from a refractive index of surrounding material ([1125]), but the reference does not expressly disclose the cavities comprise liquid or gel.
	Ichikawa discloses a light refraction layer (1) comprising a high refractive index region (5) made from a transparent polymer ([0032]) with cavities from a mold filled with a low refractive index region (6), where the low refractive index region can be selected from a gas, liquid, or solid to reduce the refractive index to enhance external light absorption ([0033]; see light absorption in Figure 2).
	Therefore, it would have been obvious to one of ordinary skill in the art to have used liquid to fill the cavities of Yamada instead of air, as it has been held to be prima facie obvious when a method of enhancing the light trapping properties of a light confining layer by incorporating liquid, gas, or solid with a difference in refractive index from the adjacent material has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations for a light refraction layer to enhance light absorption by creating a difference in light refractive index between adjacent materials, as taught by Ichikawa above. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a light confining layer in the prior art and the results would have been predictable to one of ordinary skill in the art absent of evidence that the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
Response to Arguments
Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive. 
Response to the filed declaration can be found in the above section labeled “Response to Declaration”.
With respect to the 35 USC 112 2nd rejections, it is noted that numerous issues remain or were introduced in the filed amendments, as set forth in the Office Action above.
Applicant’s argument that Yamada does not teach or suggest a device that couples light incident at the angles most important for light capturing was not found to be persuasive because it is not directed to the invention as claimed since no angles have been claimed. Additionally, the declaration was not found to be persuasive. Further, a majority of the declaration relies upon information in an Appendix, but no Appendix was located in the file wrapper.
Applicant further argues the claims are not prima facie obvious in view of Yamada and argues advantages that satisfy a long felt need in the relevant art. However, it is noted that all claims except for claim 4 were rejected under pre-AIA  35 USC 102(b) in anticipation by Yamada, such that secondary considerations such as long felt need is not appropriate to overcome such a rejection and nothing in the declaration is directed to the claimed subject matter in claim 4. See MPEP 716.04 regarding long-felt need and how to establish long-felt need and that it is to be used for obviousness rejections. The only affidavit or declaration appropriate to overcome a rejection under pre-AIA  35 USC 102 is an attribution affidavit or declaration, where an activity, a reference or part of a reference to the inventor or at least one joint inventor to overcome a rejection based on pre-AIA  35 U.S.C. 102  prior art. See MPEP 716.10. However, there is only one inventor in the instant application, such that this scenario would not apply. Therefore, the argument was not found to be persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721